Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 17, 2017

                                     No. 04-17-00051-CV

      Bertha Ines TORRES, Individually for the Wrongful Death of Benjamin Torres, as
Representative of the Estate of Benjamin Torres, Deceased, and as Next Friend of Michael Rene
         Torres, Rose Marie Torres, and Joaquin Gael Torres, Minor Children; et. al,
                                          Appellants

                                               v.

             UPPER VALLEY HELPSOURCE, INC. and TIBH Industries, Inc.,
                                Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 17-02-56845-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                        ORDER
       Appellant’s unopposed motion for extension of time to file reply brief is granted. Time is
extended to November 30, 2017.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court